95 S.E.2d 273 (1956)
245 N.C. 100
Willburn H. SCOTT
v.
BURLINGTON MILLS CORPORATION.
No. 594.
Supreme Court of North Carolina.
November 28, 1956.
*274 H. F. Seawell, Jr., Carthage, for plaintiff-appellant.
Brooks, McLendon, Brim & Holderness, Greensboro, for defendant-appellee.
PER CURIAM.
The complaint nowhere alleges that the discharge was in breach of any contract of employment. Without such contract, a discharge is not wrongful. No cause of action has been stated because of the termination of the employment. May v. Tidewater Power Co., 216 N.C. 439, 5 S.E.2d 308; Howell v. Commercial Credit Corp., 238 N.C. 442, 78 S.E.2d 146. As only one cause of action is alleged, the judgment sustaining the demurrer is
Reversed.
JOHNSON, J., not sitting.
DENNY, J., took no part in the consideration or decision of this case.